Citation Nr: 9929769	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  94-36 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a neurological disorder 
of the left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The Board remanded this case to the RO 
in April 1996 and January 1998, and the case has since been 
returned to the Board.

The Board observes that the Board member who conducted the 
veteran's August 1995 VA Travel Board hearing is no longer 
with the Board, and, as such, the Board sent the veteran a 
letter in June 1999 regarding whether he sought another Board 
hearing with a different Board member.  No response to that 
letter has been received to date.


FINDING OF FACT

There is no competent medical evidence of a nexus between a 
current neurological disorder of the left leg and the 
veteran's service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
neurological disorder of the left leg is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Also, certain chronic 
diseases, including neurological disorders, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The initial question, which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence that a chronic disease subject 
to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  Savage v. Gober, 10 Vet. App. at 495-
97.  That evidence must be medical, unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

In this case, the veteran's basic contention, as set forth in 
the testimony from his August 1995 VA Travel Board hearing, 
is that his current left leg neurological problems are 
proximately due to a hernia operation performed during his 
period of active military service.  He also testified that a 
VA doctor had told him that this surgery had resulted in 
nerve damage.  

The veteran's service medical records confirm that he 
underwent right incisional hernia surgery in December 1968, 
and some left quadrant pain was noted at the time of this 
surgery.  However, his October 1970 separation examination 
report is negative for any disorders of the left lower 
extremity.

The first post-service medical evidence of a neurological 
disorder of the left leg is a VA treatment record dated in 
September 1990.  This record contains a notation of the 
veteran's reported history of in-service surgery and 
subsequent pain.  The impression was left meralgia 
paresthetica, with no commentary as to the etiology of this 
disorder.  VA treatment records from March and May of 1994 
also reflect the veteran's reported history of in-service 
surgery and residual pain, but, again, there is no commentary 
from any of the veteran's treatment providers as to the 
etiology of his current disorder.  The veteran subsequently 
underwent a VA neurological examination in conjunction with 
this claim in May 1997 and the relevant evidence was again 
considered in June 1998 by the same VA examiner who conducted 
the May 1997 examination.  The examiner who examined the 
veteran in May 1997 indicated that she was unable to relate 
the veteran's left meralgia paresthetica to the in-service 
hernia surgery.  In June 1998, she noted that there was "no 
likelihood" that the veteran's left leg disorder was 
attributable to service and that the etiology of this 
disorder was more likely to be idiopathic in nature.

Overall, while there is medical evidence showing a current 
neurological disorder of the left leg, diagnosed as meralgia 
paresthetica, there is no competent medical evidence of a 
nexus between such a disorder and the veteran's military 
service.  Specifically, there is no competent medical 
evidence showing a nexus between the veteran's current 
disorder and his in-service hernia surgery.  

Indeed, the only evidence of record suggesting a relationship 
between a current disorder and service is the veteran's lay 
opinion.  However, he has not been shown to possess the 
medical expertise necessary to establish a nexus or link 
between a currently diagnosed disorder and service.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  The Board also 
notes that the veteran's complaints of continuity of left leg 
neurological symptomatology since service are not supported 
by the clinical findings of record.  See Savage, supra.  
Therefore, the lay contentions of record, alone, do not 
provide a sufficient basis upon which to find this claim to 
be well grounded.  See Grottveit v. Brown, 5 Vet. App. at 93.  
See also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence which is simply a claimant's lay history, as 
recorded by a medical examiner and unenhanced by any 
additional medical commentary from that examiner, does not 
constitute competent medical evidence); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claim for service connection for a 
neurological disorder of the left leg, this claim must be 
denied as not well grounded.  Since this claim is not well 
grounded, the VA has no further duty to assist the veteran in 
developing the record to support his claim.  See Epps v. 
Gober, 126 F.3d at 1467-68 (Fed. Cir. 1997) ("there is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim").

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO in the 
appealed rating decision, as the RO initially denied the 
veteran's claim on its merits.  Regardless of the basis of 
the RO's denial, however, the Board observes that the Court 
has held that no prejudice to the veteran results in cases 
where the RO denies a claim for service connection on the 
merits and does not include an analysis of whether the 
veteran's claim is well grounded, and the Board denies the 
same claim as not well grounded.  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).

The Board observes that, in his Notice of Disagreement, 
received by the RO in November 1993, the veteran reported 
private medical treatment for his claimed disability.  In May 
1996, the RO sent the veteran a letter requesting the names 
and addresses of all treatment providers who had treated his 
left leg disability, but there is no record of a response 
from the veteran.  In this regard, the Board would point out 
that the VA has a duty under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence needed to 
complete his application for service connection when the VA 
is aware of the existence of relevant evidence.  See McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997); see also 
Robinette v. Brown, 8 Vet. App. at 77-78.  Essentially, the 
veteran needs competent medical evidence of a relationship 
between his current disability and service.


ORDER

A well-grounded claim not having been submitted, service 
connection for a neurological disorder of the left leg is 
denied.



_______________________________
S. L. KENNEDY
Member, Board of Veterans' Appeals

 

